 


114 HR 2930 IH: Long Island Sound Restoration and Stewardship Act
U.S. House of Representatives
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2930 
IN THE HOUSE OF REPRESENTATIVES 
 
June 25, 2015 
Mr. Israel (for himself, Ms. DeLauro, Mr. Zeldin, Mr. Larson of Connecticut, Mr. Himes, Ms. Esty, Mr. Courtney, Mr. Engel, Ms. Meng, Mr. Nadler, Mr. King of New York, Miss Rice of New York, Mr. Tonko, Mr. Meeks, Ms. Clarke of New York, Mr. Serrano, and Mr. Crowley) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend and reauthorize certain provisions relating to Long Island Sound restoration and stewardship. 
 
 
1.Short titleThis Act may be cited as the Long Island Sound Restoration and Stewardship Act. 2.Amendments (a)Long Island Sound restoration programSection 119 of the Federal Water Pollution Control Act (33 U.S.C. 1269) is amended— 
(1)in subsection (b), by striking the subsection designation and heading and all that follows through The Office shall and inserting the following:  (b)Office (1)EstablishmentThe Administrator shall— 
(A)continue to carry out the conference study; and (B)establish an office, to be located on or near Long Island Sound. 
(2)Administration and staffingThe Office shall; (2)in subsection (c)— 
(A)in the matter preceding paragraph (1), by striking Management Conference of the Long Island Sound Study and inserting conference study; (B)in paragraph (2)— 
(i)in each of subparagraphs (A) through (G), by striking the commas at the end of the subparagraphs and inserting semicolons; (ii)in subparagraph (H), by striking , and and inserting a semicolon; 
(iii)in subparagraph (I), by striking the period at the end and inserting a semicolon; and (iv)by adding at the end the following: 
 
(J)environmental impacts on the Long Island Sound watershed, including— (i)the identification and assessment of vulnerabilities in the watershed; 
(ii)the development and implementation of adaptation strategies to reduce those vulnerabilities; and (iii)the identification and assessment of the impacts of sea level rise on water quality, habitat, and infrastructure; and 
(K)planning initiatives for Long Island Sound that identify the areas that are most suitable for various types or classes of activities in order to reduce conflicts among uses, reduce adverse environmental impacts, facilitate compatible uses, or preserve critical ecosystem services to meet economic, environmental, security, or social objectives;; (C)by striking paragraph (4) and inserting the following: 
 
(4)develop and implement strategies to increase public education and awareness with respect to the ecological health and water quality conditions of Long Island Sound;; (D)in paragraph (5), by inserting study after conference; 
(E)in paragraph (6)— (i)by inserting (including on the Internet) after the public; and 
(ii)by inserting study after conference; and (F)by striking paragraph (7) and inserting the following: 
 
(7)monitor the progress made toward meeting the identified goals, actions, and schedules of the Comprehensive Conservation and Management Plan, including through the implementation and support of a monitoring system for the ecological health and water quality conditions of Long Island Sound; and; (3)in subsection (d)(3), in the second sentence, by striking 50 per centum and inserting 60 percent; 
(4)by redesignating subsection (f) as subsection (i); and (5)by inserting after subsection (e) the following: 
 
(f)Report 
(1)In generalNot later than 2 years after the date of enactment of the Long Island Sound Restoration and Stewardship Act, and biennially thereafter, the Director of the Office, in consultation with the Governor of each Long Island Sound State, shall submit to Congress a report that— (A)summarizes and assesses the progress made by the Office and the Long Island Sound States in implementing the Long Island Sound Comprehensive Conservation and Management Plan, including an assessment of the progress made toward meeting the performance goals and milestones contained in the Plan; 
(B)assesses the key ecological attributes that reflect the health of the ecosystem of the Long Island Sound watershed; (C)describes any substantive modifications to the Long Island Sound Comprehensive Conservation and Management Plan made during the 2-year period preceding the date of submission of the report; 
(D)provides specific recommendations to improve progress in restoring and protecting the Long Island Sound watershed, including, as appropriate, proposed modifications to the Long Island Sound Comprehensive Conservation and Management Plan; (E)identifies priority actions for implementation of the Long Island Sound Comprehensive Conservation and Management Plan for the 2-year period following the date of submission of the report; and 
(F)describes the means by which Federal funding and actions will be coordinated with the actions of the Long Island Sound States and other entities. (2)Public availabilityThe Administrator shall make the report described in paragraph (1) available to the public, including on the Internet. 
(g)Annual budget planThe President shall submit, together with the annual budget of the United States Government submitted under section 1105(a) of title 31, United States Code, information regarding each Federal department and agency involved in the protection and restoration of the Long Island Sound watershed, including— (1)an interagency crosscut budget that displays for each department and agency— 
(A)the amount obligated during the preceding fiscal year for protection and restoration projects and studies relating to the watershed; (B)the estimated budget for the current fiscal year for protection and restoration projects and studies relating to the watershed; and 
(C)the proposed budget for succeeding fiscal years for protection and restoration projects and studies relating to the watershed; and (2)a summary of any proposed modifications to the Long Island Sound Comprehensive Conservation and Management Plan for the following fiscal year. 
(h)Federal entities 
(1)CoordinationThe Administrator shall coordinate the actions of all Federal departments and agencies that impact water quality in the Long Island Sound watershed in order to improve the water quality and living resources of the watershed. (2)MethodsIn carrying out this section, the Administrator, acting through the Director of the Office, may— 
(A)enter into interagency agreements; and (B)make intergovernmental personnel appointments. 
(3)Federal participation in watershed planningA Federal department or agency that owns or occupies real property, or carries out activities, within the Long Island Sound watershed shall participate in regional and subwatershed planning, protection, and restoration activities with respect to the watershed. (4)Consistency with comprehensive conservation and management planTo the maximum extent practicable, the head of each Federal department and agency that owns or occupies real property, or carries out activities, within the Long Island Sound watershed shall ensure that the property and all activities carried out by the department or agency are consistent with the Long Island Sound Comprehensive Conservation and Management Plan (including any related subsequent agreements and plans).. 
(b)Long Island Sound stewardship program 
(1)Long Island Sound Stewardship Advisory CommitteeSection 8 of the Long Island Sound Stewardship Act of 2006 (33 U.S.C. 1269 note; Public Law 109–359) is amended— (A)in subsection (g), by striking 2011 and inserting 2020; and 
(B)by adding at the end the following:  (h)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to— 
(1)the Advisory Committee; or (2)any board, committee, or other group established under this Act.. 
(2)ReportsSection 9(b)(1) of the Long Island Sound Stewardship Act of 2006 (33 U.S.C. 1269 note; Public Law 109–359) is amended in the matter preceding subparagraph (A) by striking 2011 and inserting 2020. (3)AuthorizationSection 11 of the Long Island Sound Stewardship Act of 2006 (33 U.S.C. 1269 note; Public Law 109–359) is amended— 
(A)by striking subsection (a); (B)by redesignating subsections (b) through (d) as subsections (a) through (c), respectively; and 
(C)in subsection (a) (as so redesignated), by striking under this section each and inserting to carry out this Act for a. (4)Effective dateThe amendments made by this subsection take effect on October 1, 2011. 
3.Reauthorization 
(a)In generalThere are authorized to be appropriated to the Administrator of the Environmental Protection Agency such sums as are necessary for each of fiscal years 2016 through 2020 for the implementation of— (1)section 119 of the Federal Water Pollution Control Act (33 U.S.C. 1269), other than subsection (d) of that section; and 
(2)the Long Island Sound Stewardship Act of 2006 (33 U.S.C. 1269 note; Public Law 109–359). (b)Long Island Sound grantsThere is authorized to be appropriated to the Administrator of the Environmental Protection Agency to carry out subsection (d) of section 119 of the Federal Water Pollution Control Act (33 U.S.C. 1269) $40,000,000 for each of fiscal years 2016 through 2020. 
(c)Long Island Sound stewardship grantsThere is authorized to be appropriated to the Administrator of the Environmental Protection Agency to carry out the Long Island Sound Stewardship Act of 2006 (33 U.S.C. 1269 note; Public Law 109–359) $25,000,000 for each of fiscal years 2016 through 2020.  